Citation Nr: 1229110	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for achalasia with gastroesophageal reflux disorder/hiatal hernia and dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio that, in pertinent part, denied a noncompensable evaluation for achalasia.  The Veteran filed a notice of disagreement dated in March 2005 and the RO issued a statement of the case dated in October 2005 that increased the evaluation of the service-connected achalasia to 30 percent disabling effective January 30, 2004.  The Veteran filed a substantive appeal in December 2005.

In April 2005, the Veteran filed a claim for additional gastrointestinal disorders, to include gastroesophageal reflux disorder, and various gastric and esophageal disorders.  In September 2011, the RO granted service connection for gastroesophageal reflux disorder/hiatal hernia with dysphagia, evaluated as noncompensable effective May 10, 2010.  This grant was then combined with the Veteran's service-connected achalasia, as ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather, a single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  The RO then issued a supplemental statement of the case dated in September 2011 continuing the 30 percent evaluation for achalasia with gastroesophageal reflux disorder/hiatal hernia and dysphagia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his original substantive appeal in December 2005, the Veteran requested a hearing before a Veterans Law Judge at the local regional office.  He withdrew that request in July 2006.  The Veteran also perfected a claim for service connection for post traumatic stress disorder (PTSD) and requested a hearing on the matter.  A hearing was scheduled for September 2010.  At that time, the Veteran's representative indicated that the Veteran wished to postpone the hearing because VA was then attempting to obtain additional evidence, including additional VA examinations that were scheduled for August 2010.  A statement dated in September 2010 and pertaining to both issues, stated that the requested hearing was withdrawn "pending AOJ review of additional medical evidence consisting of C&P examinations..."  The RO granted service connection for PTSD in September 2011 and issued a supplemental statement of the case, also in September 2011, with respect to the issue of increased rating for achalasia.  In an October 2011 statement submitted by the representative with respect to increased rating achalasia, the representative noted that the Veteran had originally requested a travel board hearing in the December 2005 substantive appeal, and also stated that "the appellant affirms the testimony, which will be provided at his Board hearing..." indicating that they anticipated that a hearing on that issue would be scheduled.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board concludes that this matter should be remanded, and that upon remand, the Veteran should be scheduled for a hearing before a Veteran's Law Judge at the RO.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


